Title: To James Madison from Thomas Law, 7 May 1815
From: Law, Thomas
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington May 7 1815.
                    
                    I have the pleasure to enclose printed observations in favor of the Patriotic Bank the articles of association of which are published in the National Intelligencer.
                    This Bank will I hope meet with your approbation, as it will be established on liberal principles favorable to Governmt. & to the public.
                    I take the liberty also to enclose Copy of a Lre sent to the Commrs. of the public buildings. The Citizens of the 2nd Ward are much in favor of this, as the Members of Congress will reside many of them in George Town or West of the Presidents house & spend all their money out of the City if they are to meet again in the Hotel.
                    The Capitol hill had vacant houses last Winter in conseqe. of Congress being in the Hotel, & it will be much deserted this Year, unless you should please to approve of the proposition to erect a temporary building.
                    If you should authorise this temporary building prosperity & harmony will pervade the City & those who have suffered will have their regrets healed by the contemplation of future halcyon days. I remain with unfeigned esteem regard & respect Yr mt Obt Hl st
                    
                        
                            Thomas Law
                        
                    
                